                                                                                           E-FILED
                                                           Friday, 27 September, 2019 03:04:26 PM
                                                                       Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


RICHARD D. ELLIOTT,                           )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           )         Case No. 17-3183
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
      Defendant.                              )

                                       OPINION

RICHARD MILLS, United States District Judge:

      Plaintiff Richard D. Elliot filed a claim for disability insurance benefits under

Sections 216(I) and 223 of the Social Security Act and now seeks judicial review

under 42 U.S.C. § 405(g) for the denial of his claim at the administrative level.

      Pending are the Plaintiff’s motion for summary judgment and Defendant’s

motion for summary affirmance.

                                  I.    BACKGROUND

      At the time of his alleged onset date, the Plaintiff was 44-years old. He has a

10th grade education and has a combination of medical problems including right

ankle bone fusion and infection, hernia repair surgery, insomnia, right hip pain, right




                                          1
knee pain, neck pain, generalized pain and fatigue. He also has depression and

anxiety.

        The Plaintiff filed applications for Disability Insurance Benefits and

Supplemental Security Income in 2013, alleging disability beginning in July 2013.

After his applications were denied initially and on reconsideration, the Plaintiff

requested a hearing before an Administrative Law Judge (“ALJ”). The Plaintiff

appeared with counsel and testified at the hearing in July 2016 before ALJ Stephan

Bell.

        In August 2016, the ALJ issued a Decision finding that Plaintiff had the severe

impairments of major depressive disorder; post-surgical complete ankylosis (fusion)

in neutral position of the right ankle with extensive arthritic changes; right shoulder

impingement; and cervical osteoarthritis. The ALJ found that none of the Plaintiff’s

impairments, alone or in combination, met or medically equaled the severity of a

listed impairment. The ALJ found that Plaintiff had the residual functional capacity

to perform a reduced range of sedentary work and could perform a significant

number of jobs in the national economy and was thus not disabled.

        In June 2017, the Appeals Council declined review, making the ALJ’s

Decision the final decision for purposes of judicial review. Pursuant to 42 U.S.C. §

405(g), the Plaintiff seeks judicial review of the ALJ’s decision.




                                           2
      On appeal, the Plaintiff contends the ALJ failed to give controlling weight to

the opinion of his treating physician, Dr. Jonathan L. Wilford. Moreover, the ALJ

failed to give controlling weight to his treating psychiatrist, Dr. Erin Humphrey,

D.O. The Plaintiff also contends the ALJ’s residual functional capacity assessment

is not supported by substantial evidence. The Commissioner claims appropriate

weight was given to the medical opinions and the ALJ’s residual functional capacity

determination was reasonable and supported by substantial evidence.

                              II. STANDARD OF REVIEW

      When, as here, the Appeals Council denies review, the ALJ=s decision stands

as the final decision of the Commissioner. See Schaaf v. Astrue, 602 F.3d 869, 874

(7th Cir. 2010). The Act specifies that Athe findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive.@

42 U.S.C. ' 405(g). ASubstantial evidence@ is defined as Asuch relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.@ Yurt v. Colvin,

758 F.3d 850, 856 (7th Cir. 2014) (citations omitted). Although the task of a court

is not to re-weigh evidence or substitute its judgment for that of the ALJ, the ALJ=s

decision Amust provide enough discussion for [the Court] to afford [the Plaintiff]

meaningful judicial review and assess the validity of the agency=s ultimate

conclusion.@ Id. at 856-57. The ALJ Amust build a logical bridge from the evidence

to his conclusion, but he need not provide a complete written evaluation of every

                                         3
piece of testimony and evidence.@ Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir.

2005) (internal citations and quotation marks omitted).

                                               III.       DISCUSSION

        ALJ’s evaluation of medical opinions

                                                          (1)

        The Plaintiff alleges the ALJ failed to give controlling weight to the opinion

of Dr. Wilford. While treating physicians are “usually entitled to controlling weight,

see 20 C.F.R. § 404.1527(c)(2); SSR 96-2p, 1 an ALJ may discredit the opinion if it

is inconsistent with the record.” Winsted v. Berryhill, 923 F.3d 472, 478 (7th Cir.

2019). An ALJ must provide “good reasons” for discounting the opinion of a

treating physician. Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011). When not

entitled to controlling weight, an ALJ assigns a medical opinion appropriate weight

after considering relevant factors, such as whether the opinion was supported by

evidence, whether the opinion was consistent with the record as a whole, and the

specifics of the treating relationship. See 20 C.F.R. § 404.1527(c).

        After crushing his foot in bad car accident in 1998, the Plaintiff had six

surgeries. He was seen at the Mayo Clinic in 2001 for a crushed tailor joint. The



1
 The treating-physician rule was eliminated for claims filed after March 27, 2017, see 20 C.F.R. §
404.1520c (2017), but still applies to the Plaintiff’s claim.
                                                      4
Plaintiff’s pain is aggravated by weight bearing and interferes with walking and daily

activities. A CT scan on July 15, 2014 documents problems with the ankle which

include a Varus deformity, a complex scar, extensive arthritis with two screws across

the medial malleolus, a 6.5 screw across the subtalar joint, a possible non-union and

likely infection.

      The pain clinic put the Plaintiff in counseling to deal with the mental health

consequences of his chronic pain.       In October 2015, he was diagnosed with

osteopenia in x-rays at the pain clinic. The Plaintiff wears a prosthetic boot with a

foot lift and AFO brace.

      The state agency examining doctor confirmed that because of injuries and

infections to the Plaintiff’s right ankle, his ankle was completely ankylosed. The

doctor noted this was painful most of the time. The examining doctor further noted

that Plaintiff complained of some pain in the right hip and right knee, which the

Plaintiff believed was related to his right ankle handicap.

      Dr. Wilford has treated the Plaintiff since 2014 as his primary care physician.

He found that Plaintiff could lift less than 10 pounds occasionally and less than 10

pounds frequently. The Plaintiff can stand and walk less than 2 of 8 hours and sit

less than 2 of 8 hours. Dr. Wilford opined Plaintiff can sit 20 minutes before needing

to change positions, stand 20 minutes before needing to change positions and will


                                          5
need to lie down six times a day because of his osteomyelitis, ankle fusion and failed

ankle surgeries. He can only occasionally reach and push and pull due to balance

issues from the failed ankle fusion and chronic ankle pain. He further opined that

Plaintiff would miss more than four days of work per month, be off task 25% of the

time and would need more than six breaks of ten to fifteen minutes due to

pain/paresthesia, numbness.

      The vocational expert opined that an individual with such limitations could

not work.

      The ALJ gave the treating physician’s opinions little weight, stating “Dr.

Wilford’s opinions stand alone with limitations that were not mentioned in his

records of treatment and are not supported by objective testing or reasoning which

would indicate why the claimant’s functioning need be so restricted. Additionally,

Dr. Wilford’s pattern of treatment of the claimant was generally conservative

without escalating modalities and his physical examinations of the claimant do not

support the opined limitations.” TR 29. The ALJ had earlier noted that Dr.

Wilford’s examinations tended to show that Plaintiff walked with a limp but were

mostly unremarkable otherwise. In September 2014, Dr. Wilford noted a “limping

gait on the right” but “no joint instability, normal muscle strength and tone, intact

sensation, normal extremity motor examination, and no other noted musculoskeletal

or neurological deficits.” TR 25.
                                          6
      The Plaintiff claims this conclusion is not supported by the evidence, as he

has had six surgeries and been to Mayo Clinic. He has a chronic problem that is

irreparable and the only course of treatment available to him is pain management

which he has consistently pursued as his records show. The Plaintiff testified the

only treatment to which he could escalate was amputation. The Plaintiff contends

the ALJ erroneously substituted her own judgment for a treating physician’s opinion,

without relying on other medical evidence or authority in the record.

      In referencing what she described as conservative treatment, the ALJ’s

Decision notes “the claimant’s treatment for his severe physical impairments during

the alleged period of disability has consisted of essentially only physical therapy and

the record does not reflect escalating treatment modalities, such as increased

frequency of treatment, epidural injections, medial branch blocks, use of a

transcutaneous electrical nerve stimulation (“TENS”) unit, walker usage, wheelchair

usage, recurrent emergency room visits, inpatient hospitalization, intensive

specialist care, or surgery to alleviate the claimant’s alleged symptoms, which

suggests the claimant’s symptoms are not as severe as alleged or that the

conservative treatment has been relatively effective at controlling his symptoms.”

TR 27.

      The Commissioner notes the ALJ’s reference to the nature of treatment is

relevant information that an ALJ may consider when determining whether a medical
                                          7
source statement is consistent with the evidence. See SSR 96-2p (ALJ may consider

“any treatment provided to determine whether there is an inconsistency between this

evidence and medical opinions about such issues as diagnosis, prognosis . . . or

functional effects.”). Additionally, the Plaintiff does not cite to any medical record

in support of his assertion that no further treatment options are available aside from

amputation. He relies only on his hearing testimony.

      The ALJ noted that “the opinions of Dr. Wilford consist[s] primarily of a

standardized, check-the-box form in which he failed to provide supporting reasoning

or clinical findings, which renders his opinions less persuasive.” TR 29. The

Plaintiff states it is unclear if the ALJ is referring to Dr. Wilford’s medical source

statement specifically or his medical records as a whole.         If she is referring

specifically to the medical source statement, the Plaintiff notes Dr. Wilford wrote

that Plaintiff would be limited because of his “history of osteomyelitis, history of

ankle fusion and other failed ankle surgeries.” TR 852. The same reasons are listed

for Plaintiff’s difficulty with postural activities. Moreover, Dr. Wilford supports his

findings as to the Plaintiff’s manipulative functions by citing “secondary balance

issues from failed ankle fusion and chronic ankle pain, reaching/pushing/pulling

would be difficult.” TR 853.

      The Commissioner states that, as previously noted, the ALJ explained why

the records related to the Plaintiff’s ankle impairment did not support Dr. Wilford’s
                                          8
extreme limitations. While Dr. Wilford listed a diagnosis in support of his expressed

limitations, the Commissioner claims he did not identify any supporting medical

findings, which the ALJ may reasonably determine, pursuant to 20 C.F.R. §

404.1527(c)(3), renders the opinion less persuasive.

      The Plaintiff asserts these limitations are supported by the Plaintiff’s

testimony at the hearing as well as the objective medical evidence.               The

Commissioner contends the ALJ gave appropriate reasons, based on the evidence,

for discounting Dr. Wilford’s opinion.

      Although the ALJ perhaps could have done more to explain her reasons for

discounting Dr. Wilford’s opinion, she did note the pattern of conservative treatment

and explained why she did not find some of the Plaintiff’s subjective allegations

persuasive. She also noted that certain opinions were not supported by objective

testing and found that the entire medical record did not support Dr. Wilford’s

extreme limitations. This is a sufficient basis for discounting a treating physician’s

opinion.

                                              (2)

      The Plaintiff also alleges the ALJ failed to give controlling weight to treating

psychiatrist Dr. Humphrey. A November 12, 2015 office note states: “Richard

continues to express his frustration over feeling as if his concerns aren’t being heard


                                          9
regarding his foot. He feels as if providers ‘blow him off’ because he is on public

aid. He reports poor energy and impaired concentration. He is waiting to see Dr.

Henzel. Feels helpless and hopeless regarding his situation.” TR 518.

        The Plaintiff began treating with Dr. Humphrey on June 25, 2014. The pain

management counselor, Bridget Ormond, referred him to Dr. Humphrey.                He

reported that ever since his foot and ankle injury he had not been able to work and

felt overwhelmed. He was homeless and sleeping on a sofa. Dr. Humphrey

diagnosed him at that time with Adjustment Disorder with anxious and depressed

mood.

        Dr. Humphrey assessed the Plaintiff with Marked Impairments in the ability

to interact with the public, supervisors and coworkers. She also assessed a Marked

Impairment in the ability to respond appropriately to usual work situations and to

changes in a routine work setting. Dr. Humphrey supported her assessment by

stating: “Patient displays significant mood lability and anger outbursts to the point

he has threatened physical harm.” TR 857-58.

        The Plaintiff asserts it is significant that Dr. Humphrey independently opines

that Plaintiff would miss more than four days of work per month and be off task

more than 25% of the time—both of which were identified as rendering the Plaintiff

unemployable by the vocational expert. She also opined that Plaintiff would need


                                          10
multiple unscheduled breaks of 15 minutes during the day due to anxiety, panic

attacks and anger/irritability. The Plaintiff testified about his anger issues at the

hearing and these are referenced in his medical records.

      The Plaintiff claims that although the record supports Dr. Humphrey’s

conclusions, the ALJ determined the severity is not supported by the medical records

and only gave her medical source statement moderate weight. The ALJ stated, “The

objective medical evidence and the claimant’s mental health treatment do reflect that

the claimant has some difficulties with social interactions and may have some

problems with greater than simple tasks that would reduce his ability to perform

work activities but does not reflect a significant loss of abstraction or intellectual

ability, or an inability to learn new information, remember information that was

known sometime in the past, interact with verbal and nonverbal communication,

control his movements, or control his behavior, such that further limitations beyond

those in the determined residual functional capacity would be appropriate.” TR 26.

The ALJ further explained that “Dr. Humphrey’s pattern of treatment of the claimant

was generally conservative without escalating modalities.” TR 29. The Decision

had earlier noted that Plaintiff had “not received escalating treatment modalities for

the alleged mental symptoms, such as increased frequency of treatment, individual

therapy, group therapy, intensive psychiatric care, involuntary temporary holds,



                                         11
recurrent   emergency    room visits,      lengthy inpatient    hospitalizations,   or

relinquishment of guardianship rights.” TR 27.

      The ALJ also found that Dr. Humphrey’s “mental status examinations of the

claimant do not support the opined limitations. Dr. Humphrey’s treating notes are

generally brief with only minimally supportive mental status examinations and do

not reflect the degree of problems interacting with others or sustaining work as

reflected in her opinions.” TR 29. In earlier discussing the Plaintiff’s mental status

examinations, the ALJ found that Dr. Humphrey’s records showed that Plaintiff

“routinely demonstrated frustrated or anxious affect, circumstantial thought

processes, and some reduced insight but had no noted indications of significant

abnormalities in attention, memory, orientation, thought, content, appearance,

judgment,   psychomotor      activity,   speech,   concentration,   recall,   cognitive

functioning, auditory hallucinations, visual hallucinations, suicidal ideation, or

homicidal ideation.” TR 26. The ALJ found that the record showed no more than

moderate difficulties in social functioning and with regard to concentration,

persistence and pace, determined that the evidence was inconsistent with Dr.

Humphrey’s opinion that Plaintiffs had severe limitations in social interactions and

attention/concentration. The ALJ thus discounted her opinion.

      The Court concludes that the ALJ adequately discussed why the evidence as

a whole was inconsistent with Dr. Humphrey’s opinion as to the Plaintiff’s
                                          12
limitations. Specifically, the ALJ noted the treatment was generally conservative

and did not escalate. Moreover, Dr. Humphrey’s treating notes do not reflect the

degree of problems that are reflected in her opinions. The Court finds that the

evidence reasonably supports the ALJ’s decision.

      ALJ’s residual functional capacity assessment

      “In assessing RFC, the adjudicator must consider limitations and restrictions

imposed by all of an individual’s impairments, even those that are not ‘severe.’

While ‘not severe’ impairment(s) standing alone may not significantly limit an

individual’s ability to do basic work activities, it may—when considered with

limitations or restrictions due to other impairments—be critical to the outcome of a

claim.” SSR 96-8p.

      The ALJ found that Plaintiff could perform a reduced range of sedentary

work. The Commissioner notes that determination is more limiting than the opinions

of the state agency doctors, who opined that Plaintiff could perform light work and

had no severe mental impairments.

      The Commissioner notes that the ALJ’s residual functional capacity is

consistent with the findings and opinions of consultative examiner, Joseph J. Kozma,

M.D., and psychological consultative examiner Frank Froman, Ed.D. The ALJ

noted that she gave “considerable weight” to the opinions of Dr. Kozma. In February


                                         13
2014, Dr. Kozma noted that Plaintiff has a “right ankle that is . . . painful most of

the time” and which “has no effective range of motion.” TR 420. Dr. Kozma also

noted that Plaintiff has “pain in right hip, intermittently of mild to moderate

intensity.” Id. Dr. Kozma also observed that Plaintiff walked with a mild limp but

would have no difficulty using his hands and fingers.

      Dr. Froman opined that Plaintiff could perform one or two step tasks and is

“able to relate adequately to co-workers and supervisors,” despite having a

personality which makes him feel that “my way is the right way.” TR 414. The ALJ

gave Dr. Froman’s opinion “considerable but not full weight,” finding it was

“consistent with the record as a whole, particularly . . . the claimant’s minimally

supportive mental status examinations and pattern of treatment.” TR 28.

      The Plaintiff alleges the ALJ did not consider the Plaintiff’s pain when

determining residual functional capacity.

      The Plaintiff testified that he has to prop his leg up due to the pain. He does

this four times a day for 30 to 45 minutes, as instructed by Dr. Wilford. The Plaintiff

also testified he has difficulty sleeping due to his pain. As a result, he often needs

to nap during the day. The Plaintiff also reported poor concentration due to pain.

      The Plaintiff also testified that the antidepressants he takes affect his ability

to concentrate, making him “feel out of it” resulting in it taking longer to compute


                                          14
information. The Plaintiff alleges the ALJ did not address the impact of Plaintiff’s

medications on his ability to concentrate and think clearly.

      The ALJ’s Decision does at various points reference the Plaintiff’s subjective

allegations, including his pain complaints and alleged difficulty concentrating and

determined that they were inconsistent with the rest of the record. The ALJ found

that “objective medical evidence clearly supports that the claimant has right ankle

and shoulder pain . . . [but] does not support the claimant’s subjective allegations

regarding the effects of those impairments on his functioning and do not support

limitations beyond those in the determined residual functional capacity.” TR 25.

The Commissioner alleges the ALJ’s subjective symptom analysis is thorough and

supported by substantial evidence, including the objective medical evidence,

Plaintiff’s prior work record, his activities of daily living, and his treatment history.

Moreover, the Plaintiff does not specifically challenge any aspect of the ALJ’s

subjective symptom analysis.

      As for the Plaintiff’s argument concerning medication side effects, the

Commissioner notes that Plaintiff relies only on his own testimony and does not cite

any medical records. While an ALJ should consider any side effects of medication,

see 20 C.F.R. § 404.1529(c)(3)(iv), (v), he need not accept allegations that lack

objective medical support. See Labonne v. Astrue, 341 F. App’x 220, 225-26 (7th

Cir. 2009) (“Aside from Labonne’s testimony that her medications caused dizziness
                                           15
and drowsiness, the record contains virtually no evidence that she complained of her

medications causing significant side effects.”).

      The Court notes that the ALJ provided reasons for discounting the opinions

of the treating doctors. Moreover, she explained why she did not credit some of the

Plaintiff’s subjective analysis. Because the residual functional capacity finding is

generally consistent with the opinions of Dr. Kozma and Dr. Froman, the Court finds

the ALJ’s residual functional capacity was reasonable and supported by substantial

evidence.

      The ALJ must consider an applicant’s medical problems in combination with

one another. See Yurt, 758 F.3d at 860. The Plaintiff contends that, if the ALJ had

evaluated the severe and non-severe problems, including pain, napping and

medication side effects, she would have concluded that Plaintiff is unable to

maintain competitive employment. The ALJ must acknowledge having considered

the aggregate effect and discuss each symptom. See Lott v. Colvin, 541 F. App’x

702, 706 (7th Cir. 2013). The ALJ’s Decision addresses each of the Plaintiff’s

medical problems and further provides that she examined the combination of

impairments at step 2, considered the severe and non-severe problems at step 4 and

concluded that Petitioner is not under a disability. Accordingly, the Court concludes

that the ALJ accounted for the aggregate of the Petitioner’s symptoms.



                                         16
      Based on the foregoing, the Court will allow the Commissioner’s motion for

summary judgment and deny the Plaintiff’s motion.

      Ergo, the Motion of Defendant Commissioner of Social Security for Summary

Judgment [d/e 13] is GRANTED.

      The Commissioner’s denial of benefits is Affirmed.

      The Motion of Plaintiff Richard D. Elliott for Summary Judgment [d/e 10] is

DENIED.

      Pursuant to Federal Rule of Civil Procedure 25(d), the Clerk will substitute

Andrew Saul, Commissioner of the Social Security Administration, as the proper

Defendant.

      The Clerk will enter Judgment and terminate this case.

ENTER: September 27, 2019


      FOR THE COURT:
                                                  /s/ Richard Mills
                                                  Richard Mills
                                                  United States District Judge




                                       17
